Citation Nr: 1002547	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-07 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1955 to 
October 1961.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran is seeking an initial evaluation in excess of 10 
percent for his service-connected asbestosis.  Based upon its 
review of the Veteran's claims file, the Board finds that 
there is a further duty to assist the Veteran with his claim 
herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  VA's duty to assist includes providing a new medical 
examination when a Veteran asserts or provides evidence that 
a disability has worsened and the available evidence is too 
old for an adequate evaluation of the current condition.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that 
the Board should have ordered a contemporaneous examination 
of Veteran because a 23-month old exam was too remote in time 
to adequately support the decision in an appeal for an 
increased rating).

In this case, the Veteran last underwent a VA examination in 
December 2006, approximately 3 years ago.  In a February 2007 
statement, the Veteran reported that his symptomatology for 
his asbestosis had worsened.  The Board therefore concludes 
that an additional VA examination is needed to provide a 
current picture of the Veteran's service-connected 
asbestosis.  38 C.F.R. §§ 3.326, 3.327 (2009).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

2.  Thereafter, the Veteran must be 
afforded a VA examination to determine the 
current severity of his asbestosis.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
testing must be done, to include a 
pulmonary function test and any other 
appropriate testing.  The examiner must 
review the results of any testing prior to 
completion of the examination report.  The 
results of the pulmonary function test 
must be recorded in the appropriate manner 
for rating purposes, to include: the 
percentage of predicted of forced vital 
capacity (FVC); forced expiratory volume 
in 1 second (FEV-1); the ratio of FEV-1 to 
FVC; the diffusion capacity of carbon 
monoxide by the single breath method 
(DLCO)(SB).  The examiner must determine 
whether the Veteran has any of the 
following symptoms: cor pulmonale (right 
heart failure); pulmonary hypertension 
(shown by Echo or cardiac 
catheterization); a requirement of 
outpatient oxygen therapy; and the maximum 
exercise capacity as measured by oxygen 
consumption with cardiac or respiratory 
limitation.  If the Veteran is unable to 
perform any part of this test, the 
examiner must document this fact and the 
reasons why.  A complete rationale for all 
opinions must be provided.  Any report 
prepared must be typed.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that an examination is scheduled and 
the Veteran does not report, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


